         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 1 of 49



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               - v. -
                                                         S1 18 Cr. 388 (ER)
 ELIZABETH ANN PIERCE,

                        Defendant.




                    THE GOVERNMENT’S REQUESTS TO CHARGE




                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York
                                          Attorney for the United States of America


Sarah Lai
Vladislav Vainberg
Assistant United States Attorneys
- Of Counsel -
            Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 2 of 49



                                                   TABLE OF CONTENTS

Request No.                                                                                                                              Page

   1.    General Requests ................................................................................................................ 2
   2.    The Indictment .................................................................................................................... 3
   3.    Summary of Indictment ...................................................................................................... 4
   4.    Count One: Wire Fraud Generally ...................................................................................... 5
   5.    Count One: Wire Fraud Elements ....................................................................................... 6
   6.    Count One: Wire Fraud – Existence of Scheme or Artifice to Defraud ............................. 7
   7.    Count One: Wire Fraud – Participation in Scheme With Intent to Defraud ..................... 10
   8.    Count One: Wire Fraud – Use of Interstate Wires ............................................................ 10
   9.    Count One: Wire Fraud – Good Faith............................................................................... 10
   10.   Count One: Wire Fraud – No Ultimate Harm ................................................................... 13
   11.   Negligence of Victim Not a Defense ................................................................................ 13
   12.   Counts Two through Nine: Aggravated Identity Theft - Elements................................... 15
   13.   Counts Two through Nine: Aggravated Identity Theft – Transfer, Possession, or Use of
         Means of Identification of Another Person ....................................................................... 20
   14.   Counts Two through Nine: Aggravated Identity Theft – During and In Relation to Fraud
            20
   15.   Counts Two through Nine: Aggravated Identity Theft – Knowingly and Without Lawful
         Authority ........................................................................................................................... 20
   16.   Concious Avoidance ......................................................................................................... 21
   17.   Venue ................................................................................................................................ 21
   18.   Variance in Dates and Amounts ....................................................................................... 22
   19.   Particular Investigative Techniques Not Required ........................................................... 22
   20.   Charts and Summaries – Not Admitted as Evidence ........................................................ 23
   21.   Charts and Summaries – Admitted as Evidence ............................................................... 25
   22.   Testimony of Law Enforcement Officers ......................................................................... 30
   23.   Stipulations ....................................................................................................................... 31
   24.   Preparation of Witnesses................................................................................................... 32
   25.   Persons Not On Trial ........................................................................................................ 33
   26.   Limiting Instruction – Similar Act Evidence .................................................................... 29
   27.   Uncalled Witnesses – Equally Avaialble .......................................................................... 29
   28.   Evidence Obtained from Searches .................................................................................... 30
   29.   Redaction of Evidentiary Items ........................................................................................ 31
   30.   Consciousness of Guilt From Evidence of False Exculpatory Statements ....................... 32
   31.   Defendant’s Testimony ..................................................................................................... 40
   32.   Defendant’s Right Not to Testify...................................................................................... 41
   33.   Character Witness ............................................................................................................. 42
   34.   Statements of the Defendant ............................................................................................. 43
   35.   Sympathy: Oath as Juror ................................................................................................... 45
   36.   Conclusion ........................................................................................................................ 46
          Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 3 of 49



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                - v. -
                                                                       S1 18 Cr. 388 (ER)
 ELIZABETH ANN PIERCE,

                         Defendant.




                                   REQUESTS TO CHARGE

       Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, the Government

respectfully requests that the Court include the following in its charge to the jury.
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 4 of 49



                                        REQUEST NO. 1.

                                        General Requests

       The parties respectfully request that the Court give its usual instructions to the jury on the

following matters:

                      a.      Function of Court and Jury

                      b.      Indictment not Evidence

                      c.      Statements of Court and Counsel not Evidence

                      d.      Burden of Proof and Presumption of Innocence

                      e.      Reasonable Doubt

                      f.      Government Treated Like Any Other Party

                      g.      Inferences

                      h.      Definitions and Examples of Direct and Circumstantial Evidence

                      i.      Credibility of Witnesses

                      j.      Interest in Outcome

                      k.      Right to See Exhibits and Have Testimony Read During
                              Deliberations

                      m.      Punishment Is Not to Be Considered by the Jury

                      n.      Verdict of Guilt or Innocence Must Be Unanimous




                                                 2
          Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 5 of 49



                                        REQUEST NO. 2.

                                         The Indictment

       The defendant, ELIZABETH ANN PIERCE, is formally charged in an Indictment. As I

have instructed you already, the Indictment is not evidence of any crime and is simply a way for

the Government to present charges in this case. Before you begin your deliberations, you will be

provided a copy of the Indictment. I will not read the entire Indictment to you at this time.

Rather, I will first summarize the offenses charged in the Indictment and then explain in detail

the elements of each offense.




                                                 3
          Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 6 of 49



                                         REQUEST NO. 3.

                                      Summary of Indictment

       The Indictment contains nine counts. In your deliberations and in reaching your verdict,

you must consider each count separately. I am going to summarize each count, and then give

you the law in greater detail.

       Count One charges that from at least in or about May 2015, up to and including in or

about July 2017, the defendant engaged in a scheme, using interstate wires, to defraud investors,

in violation of Title 18, United States Code, Section 1343.

       Counts Two through Nine charge that the defendant committed eight instances of

aggravated identity theft by using another person’s identity in connection with the fraud she is

accused of in Count One, in violation of Title 18, United States Code, Section 1028A.

       With that summary of the Indictment as background, I will now give you detailed

instructions that relate to the crime charged in Count One.




                                                   4
            Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 7 of 49



                                         REQUEST NO. 4.

                                Count One: Wire Fraud Generally

         Count One charges the defendant with defrauding investors using interstate or foreign

wires. Specifically, Count One charges:

                      [The Court is respectfully requested to read Count One].

         In a moment, I will explain to you what the term “interstate wires” means, but let me first

address the statutory language:

         Section 1343 of Title 18 of the United States Code, which is the wire fraud statute,

provides in pertinent part:

         Whoever, having devised or intending to devise any scheme or artifice to defraud,
         or for obtaining money or property by means of false or fraudulent pretenses,
         representations, or promises, transmits or causes to be transmitted by means of
         wire, radio or television communication in interstate or foreign commerce, any
         writings, signs, signals, pictures, or sounds for the purpose of executing such
         scheme or artifice, shall be [guilty of a crime]. 1




1
    18 U.S.C. § 1343; adapted from Sand, Modern Federal Jury Instructions, Instr. 44-1.
                                               5
          Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 8 of 49



                                        REQUEST NO. 5.

                                 Count One: Wire Fraud Elements

        In order to prove the defendant guilty of Count One, the Government must establish

beyond a reasonable doubt the following three elements:


        First, that on or about the dates alleged in the Indictment, there was a scheme or artifice

to defraud or to obtain money or property by materially false or fraudulent pretenses,

representations, or promises, as alleged in the Indictment;

        Second, that the defendant knowingly and willfully devised or participated in the scheme

or artifice to defraud, with knowledge of its fraudulent nature and with specific intent to defraud;

and

        Third, that in the execution of that scheme, the defendant used, or caused others to use,

interstate or foreign wires. 2




2
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 44-3 (based on the charge of the
Honorable Edward Weinfeld in United States v. Ranney, 82 Cr. 771 (EW) (1983)); and the
charge of the Honorable Michael B. Mukasey in United States v. Uccio, 88 Cr. 906 (MBM)
(1989), aff’d, 917 F.2d 80 (1990); the charge of the Honorable John G. Koeltl in United States v.
Szur, 97 Cr. 108 (JGK) (1998); and the charge of the Honorable Charles S. Haight, Jr. in United
States v. Rogers, 90 Cr. 377 (1991); see also United States v. Dinome, 86 F.3d 277, 283 (2d Cir.
1996); United States v. Altman, 48 F.3d 97, 101 (2d Cir. 1995); United States v. Mittelstaedt, 31
F.3d 1208, 1216 (2d Cir. 1994); United States v. Miller, 997 F.2d 1010, 1017 (2d Cir. 1993);
United States v. Wallach, 935 F.2d 445, 461 (2d Cir. 1991); United States v. Rodolitz, 786 F.2d
77, 80 (2d Cir.) (discussing elements of analogous mail fraud violation), cert. denied, 479 U.S.
826 (1986); Polycast Technology Corp. v. Uniroyal, Inc., 728 F. Supp. 926 (1989) (elements of
wire fraud).
                                                 6
             Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 9 of 49



                                         REQUEST NO. 6.

                                     Count One: Wire Fraud

                          (Existence of Scheme or Artifice to Defraud)

       The first element the Government must prove beyond a reasonable doubt as to a wire

fraud is that there was either a scheme or artifice to defraud or to obtain money or property by

means of false or fraudulent pretenses, representations, or promises. The Government must

prove the existence of either type of scheme; it need not prove both to satisfy the first element of

the wire fraud statute. One is sufficient.

       A “scheme or artifice” is simply a plan, device, or course of conduct to accomplish an

objective.

       “Fraud” is a general term. It is a term that includes all the possible means by which a

person seeks to gain some unfair advantage over another person by false representations, false

suggestion, false pretenses, or concealment of the truth. The unfair advantage sought can

involve money, property, or any other thing of value.

       Thus, a “scheme to defraud” is merely a plan to deprive another of money or property by

trick, deceit, deception or swindle. The scheme to defraud is alleged to have been carried out by

making false or fraudulent statements, representations, claims and documents.

       A statement, representation, claim or document is false if it is untrue when made and was

then known to be untrue by the person making it or causing it to be made. A representation or

statement is fraudulent if it was falsely made with the intention to deceive. Deceitful statements

of half-truths or the concealment of material facts, and the expression of an opinion not honestly

entertained may also constitute false or fraudulent statements under the statute. The deception



                                                 7
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 10 of 49



need not be premised upon spoken or written words alone. The arrangement of the words, or the

circumstances in which they are used, may convey the false and deceptive appearance.

       A scheme to defraud need not be shown by direct evidence, but may be established by all

the circumstances and facts in the case.

       These false representations and pretenses must be “material.” We use the word

“material” to distinguish between the kinds of statements we care about and those that are of no

real importance. A “material” fact is one which reasonably would be expected to be of concern

to a reasonable and prudent person relying on the statement in making a decision. That means if

you find a particular statement of fact to have been untruthful, before you can find that statement

or omission to be material, you must also find that the statement or omission was one that would

have mattered to a reasonable person in making such a decision. In particular, you must find that

the statement or omission was one that would have mattered to a reasonable person in a

pecuniary or monetary way. Actual reliance by the person on the representations is not required;

it is sufficient if the misrepresentation is one that is capable of influencing the person’s decision

and is intended by the defendant to do so. 3

       In addition to proving that a pretense, representation, promise, or statement was false or

fraudulent and related to a material fact, in order to satisfy this first element, the Government

must prove that the alleged scheme contemplated depriving another of money or property. The

Government is not required to prove that the scheme or artifice to defraud actually succeeded—

that is, the Government is not required to prove that the defendant realized any gain from the



3
 Adapted from Sand, Modern Federal Jury Instructions, Instr. 44-2. See also United States v.
Weaver, 860 F.3d 90, 94 (2d Cir. 2017) (describing the essential elements of wire fraud); United
States v. Rogers, 90 Cr. 377 (S.D.N.Y. 1991); United States v. Uccio, 88 Cr. 906 (S.D.N.Y.
1989), aff’d, 917 F.2d 80 (1990).
                                               8
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 11 of 49



scheme, or that the intended victim suffered any loss or harm as a consequence of the fraudulent

scheme. The question for you to decide is whether there was such a scheme, not on the

consequences of the scheme. Whether or not the scheme actually succeeded is not a question

you may consider in determining whether such a scheme existed.




                                               9
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 12 of 49



                                         REQUEST NO. 7.

                                     Count One: Wire Fraud

                       (Participation in Scheme With Intent to Defraud)

       The second element of wire fraud is that the defendant devised or participated in the

fraudulent scheme knowingly, willfully, and with the specific intent to defraud.

       The words “devised” and “participated” are words that you are familiar with and,

therefore, I do not need to spend much time defining them for you. To “devise” a scheme to

defraud is to concoct or plan it. To “participate” in a scheme to defraud means to associate

oneself with it with a view and intent toward making it succeed. While a mere onlooker is not a

participant in a scheme to defraud, it is not necessary that a participant be someone who

personally and visibly executes the scheme to defraud.

       In order to satisfy this element, I remind you that it is not necessary for the Government

to establish that the defendant originated the scheme to defraud. It is sufficient if you find that a

scheme to defraud existed, even if originated by another, and that the defendant, while aware of

the scheme’s existence, knowingly participated in it.

       It is also not required that the defendant participate in or have knowledge of all of the

operations of the scheme and even if she does not participate in all of the scheme’s operations.

The guilt of the defendant is not governed by the extent of her participation.

       It also is not necessary that the defendant have participated in the alleged scheme from

the beginning. A person who comes in at a later point with knowledge of the scheme’s general

operation, although not necessarily all of its details, and intentionally acts in a way to further the

unlawful goals, becomes a member of the scheme and is legally responsible for all that may have

been done in the past in furtherance of the criminal objective and all that is done thereafter.

                                                  10
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 13 of 49



       Even if the defendant participated in the scheme to a lesser degree than others, she is

nevertheless equally guilty, so long as the defendant became a member of the scheme to defraud

with knowledge of its general scope and purpose.

       Before the defendant may be convicted of the fraud charged here, she must also be shown

to have acted knowingly and willfully, and also with a specific intent to defraud.

       “Knowingly” means to act voluntarily and deliberately, rather than mistakenly or

inadvertently. In other words, the defendant’s acts must have been the product of her conscious

objective, rather than the product of a mistake or accident, or mere negligence or some other

innocent reason.

       “Willfully” means to act knowingly and purposely, with an intent to do something the

law forbids; that is to say, with bad purpose either to disobey or to disregard the law, although

the defendant need not know the specific law she is violating.

       “Intent to defraud” means to act knowingly and with the specific intent to deceive, for the

purpose of causing some financial or property loss to another. Here, the loss alleged is to the

companies that were presented with purportedly fraudulent documents, including broadband

sales contracts and related order forms.

       You may infer, but are not required to infer, that people intend the natural and probable

consequences of their actions. So when a person’s scheme is bound to injure others, fraudulent

intent may be inferred from the scheme itself.

       Again, the Government does not need to prove that the intended victim was actually

harmed; it needs to prove only that the defendant intended to harm the victim by obtaining

money or property.



                                                 11
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 14 of 49



       The question of whether a person acted knowingly, willfully and with intent to defraud is

a question of fact for you to determine, like any other fact question. This question involves a

person’s state of mind.

       Direct proof of knowledge and fraudulent intent is almost never available. Indeed, it

would be a rare case where it could be shown that a person wrote or stated that as of a given time

in the past she committed an act with fraudulent intent. This type of direct proof is not required.

       The ultimate facts of knowledge and criminal intent, though subjective, may be

established by circumstantial evidence, based upon a person’s outward manifestations, words,

conduct, acts, and all the surrounding circumstances disclosed by the evidence and the rational or

logical inferences that may be drawn therefrom.

       What is referred to as drawing inferences from circumstantial evidence is no different

from what people normally mean when they say, “use your common sense.” Using your

common sense means that, when you come to decide whether the defendant possessed or lacked

an intent to defraud, you need not limit yourself to just what the defendant said, but you may also

look at what the defendant did and what others did in relation to the defendant and, in general,

everything that occurred. 4

       Circumstantial evidence, if believed, is of no less value than direct evidence.




4
 Adapted from the charge of the Honorable Kimba M. Wood in United States v. Shapiro, 06 Cr.
357 (KMW) (2009).
                                            12
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 15 of 49



                                         REQUEST NO. 8.

                                     Count One: Wire Fraud

                                     (Use of Interstate Wires)

       Now, the third and final element to the wire fraud object of the conspiracy is that

interstate or foreign wire facilities were used in furtherance of the scheme to defraud. The term

“wire facilities” includes telephones, faxes, e-mail, radios, and television.

       The “interstate” or “foreign” requirement means that the wire communication must pass

between two or more states as, for example, a transmission of computer signals between New

York and another state, such as Alaska, or between the United States and another country.

       It is not necessary for the defendant to be directly or personally involved in any wire

communication, as long as the communication is reasonably foreseeable in the execution of the

alleged scheme to defraud. In this regard, it would be sufficient to establish this element of the

crime if the evidence justifies a finding that the defendant caused the wires to be used by others;

and this does not mean that the defendant herself must have specifically authorized others to

execute a wire communication. When one does an act with knowledge that the use of the wire

will follow in the ordinary course of business, or where such use of the wires can reasonably be

foreseen, even though not actually intended, then she causes the wires to be used. Incidentally,

this wire communication requirement is satisfied even if the wire communication was done by a

person with no knowledge of the fraudulent scheme, including the victim of the alleged fraud.

       The use of the wire need not itself be fraudulent. Stated another way, the wire

communication need not contain any fraudulent representation, or even any request for money.

It is sufficient if the wires were used to further or assist in carrying out the scheme to defraud.



                                                  13
          Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 16 of 49



        Let me add the following: only the wire communication must be reasonably foreseeable,

not its interstate or foreign component. Thus, if you find that the wire communication was

reasonably foreseeable, and the interstate or foreign wire communications actually took place,

then this element is satisfied even if it was not foreseeable that the wire communication would

cross state or national lines. 5




5
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 44-7 (based on the charge of the
Honorable Edward Weinfeld in United States v. Ranney, 82 Cr. 771 (EW) (1983)); the charge of
the Honorable Michael B. Mukasey in United States v. Uccio, 88 Cr. 906 (MBM) (1989), aff’d,
917 F.2d 80 (2d Cir. 1990); the charge of the Honorable Charles S. Haight, Jr. in United States v.
Rogers, 90 Cr. 377 (CSH) (1991); and the charge of the Honorable John G. Koeltl, United States
v. Szur, S5 97 Cr. 108 (JGK) (1998); see United States v. Blackmon, 839 F.2d 900, 907-08 (2d
Cir. 1988) (regarding foreseeability of interstate nature of communication); United States v.
Keats, 937 F.2d 58 (2d Cir.) (defendant need not have personally sent charged wire
communication; affirming conviction where Government agent and informant initiated charged
telephone calls), cert. denied, 502 U.S. 950 (1991); United States v. Muni, 668 F.2d 87, 89-91
(2d Cir. 1981) (extended discussion of “foreseeability” of wire communication); Schmuck v.
United States, 489 U.S. 705 (1989); United States v. Paccione, 949 F.2d 1183, 1196 (2d Cir.
1991); United States v. Keats, 937 F.2d 58, 64 (2d Cir.).
                                                  14
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 17 of 49



                                        REQUEST NO. 9.

                                    Count One: Wire Fraud

                                           (Good Faith)

       Since an essential element of the crimes charged is an intent to defraud, it follows that

good faith on the part of a defendant is a defense to the charge of wire fraud. A defendant,

however, has no burden of establishing a defense of good faith. The burden is on the

Government to prove fraudulent intent beyond a reasonable doubt and, consequently, a lack of

good faith.

       Under the wire fraud statute, even false representations or statements, or omissions of

material facts, do not amount to a fraud unless done with fraudulent intent. However misleading

or deceptive a plan may be, it is not fraudulent if it was devised or carried out in good faith. An

honest belief in the truth of the representations made by a particular defendant, and an honest

belief that all material facts have been disclosed, is a complete defense, however inaccurate the

statements may turn out to be.

       There is another consideration to bear in mind in deciding whether or not the defendant

acted in good faith. You are instructed that if the defendant participated in the scheme to

defraud, then a belief by the defendant, if such belief existed, that ultimately everything would

work out so that no one would lose any money does not mean that the defendant acted in good

faith. If the defendant participated in the scheme for the purpose of causing some financial or

property loss to another, then no amount of honest belief on the part of the defendant that the




                                                 15
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 18 of 49



scheme would succeed (such as ultimately making a profit for the investors) will excuse

fraudulent actions or false representations by her. 6




6
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 44-5 (based on the charge of the
Honorable Edward Weinfeld in United States v. Ranney, 82 Cr. 771 (EW) (1983)); the charge of
the Honorable Michael B. Mukasey in United States v. Uccio, 88 Cr. 906 (MBM) (1989), aff’d,
917 F.2d 80 (1990); the charge of the Honorable Charles S. Haight, Jr. in United States v.
Rogers, 90 Cr. 377 (CSH) (1991); the charge of the Honorable John G. Koeltl in United States v.
Szur, 97 Cr. 108 (JGK) (1998); and the charge of the Honorable Allen G. Schwartz in United
States v. Reinhold, 97 Cr. 686 (AGS) (1998); see also United States v. Bryser, 954 F.2d 79, 88-
89 (2d Cir. 1992) (mail fraud; Government need not establish that defendant participated in all
aspects of scheme), cert. denied, 112 S. Ct. 2939 (1992); United States v. Amrep Corp., 560 F.2d
539, 543 (2d Cir. 1977) (holding that defendant may be liable for fraudulent transaction in which
he did not directly participate, so long as part of overall scheme) (citations omitted); United
States v. Schwartz, 924 F.2d 410, 420 (2d Cir. 1991) (“It need not be shown that the intended
victim of the fraud was actually harmed; it is enough to show defendants contemplated doing
actual harm, that is, something more than merely deceiving the victim.”); United States v. King,
860 F.2d 54, 55 (2d Cir. 1988) (same), cert. denied, 490 U.S. 1065 (1989); United States v.
Rossomando, 144 F.3d 197 (2d Cir. 1998).

                                                  16
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 19 of 49



                                        REQUEST NO. 10.

                                     Count One: Wire Fraud

                                       (No Ultimate Harm)

       Acting with intent to defraud requires acting with a purpose to cause actual financial

harm to another. Actual financial harm includes denying a person or entity access to money. If a

defendant deliberately supplies materially false information in order to obtain money, but

believes that no harm will ultimately accrue to the person from which he obtained the money, i.e.

that the victim will be better off having entered a lending or investing relationship with the

defendant, that belief that no harm will result, or even the fact that no harm results, is no defense.

       Thus, if you find that the defendant you are considering intended to inflict harm by

obtaining money fraudulently, you may find that the defendant acted with intent to defraud. 7




7
  Adapted from the charge of the Honorable Denise L. Cote in United States v. Robinson, 98 Cr.
167 (DLC) (2000); see also United States v. DiNome, 86 F.3d 277, 284 (2d Cir. 1996) (definition
of property includes right to control the use of assets; intent to defraud where defendant intends
to deprive victim of information material to victim’s decision on how to deal with assets); United
States v. Rossomando, 144 F.3d 197 (2d Cir. 1998) (intent to cause harm to
victim where defendant obtains loan by means of false information, notwithstanding intent to
repay loan, because defendant intended to deprive lender of ability to accurately determine risk);
United States v. Berkovich, 168 F.3d 64, 66 (2d Cir. 1999) (same).
                                                  17
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 20 of 49



                                        REQUEST NO. 11.

                               Negligence of Victim Not a Defense

       It is also unimportant whether a victim might have discovered the fraud had it probed

further. If you find that a scheme or artifice to defraud existed, it is irrelevant whether you

believe that a victim was careless, gullible, or even negligent. Negligence, carelessness, or

gullibility on the part of the victims is no defense to a charge of wire fraud. 8




8
 Adapted from the charge of the Honorable Kimba M. Wood in United States v. Shvartsman, 04
Cr. 1368 (KMW) (2006).
                                            18
            Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 21 of 49



                                           REQUEST NO. 12.

                        Counts Two through Nine: Aggravated Identity Theft

                                                (Elements)

           Counts Two through Nine of the Indictment charge the defendant with eight instances

    of aggravated identity theft, in violation of Title 18, United States Code, Section 1028A. As

    alleged in the Indictment, each count relates to a different instance of the use of another person’s

    name on a contract or an order form in connection with the scheme alleged in Count One.

          Specifically, Counts Two through Nine charge:


                [The Court is respectfully requested to read Counts Two through Nine].

           Although the same law and legal instructions apply to Counts Two to Nine, in your

    deliberations and in reaching your verdict, you must consider each count separately.

          In order to find the defendant guilty of aggravated identity theft, you must find that the

    Government proved the following elements beyond a reasonable doubt:

           First, that the defendant knowingly transferred, possessed, or used a “means of

    identification” of another person;

           Second, that the defendant transferred, possessed, or used a “means of identification”

    of another person during and in relation to the offense of wire fraud; and

           Third, that the defendant acted knowingly and without lawful authority. 9




9
    Adapted from Sand, Modern Federal Jury Instructions, Instr. 39A-50, 39A-51.
                                              19
          Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 22 of 49



                                         REQUEST NO. 13.

                    Counts Two through Nine: Aggravated Identity Theft

          (Transfer, Possession, or Use of Means of Identification of Another Person)

       The first element that the Government must prove beyond a reasonable doubt is that the

defendant transferred, possessed, or used a means of identification of another person,

       The terms “transfer,” “possess,” and “use” have their common sense meaning.

       The Government need only prove that the defendant either transferred, or possessed, or

used a means of identification of another person. It is not necessary that the Government prove

more than one of these.

       A “means of identification” is:

               Any name or number that may be used, alone or in conjunction with
               any other information, to identify a specific individual, including –
               any name, Social Security number, date of birth, official State or
               Government issued driver’s license or identification number; or
               unique electronic identification number, address or routing code; or
               access device.

       A “name” means the name of a person;

       A “unique electronic identification number” includes a bank, brokerage, or credit account

number;

       In order to prove this element beyond a reasonable doubt, the “means of identification”

must belong to an actual person other than the defendant. The actual person may be alive or dead.10




10
   Adapted from the charge of the Honorable Kenneth M. Karas in United States v. FNU LNU,
a/k/a “Oscar Mario Garcia,” 10 Cr. 756 (KMK); the charge of the Honorable Deborah A. Batts
in United States v. Alalim Barrie, 07 Cr. 158 (DAB); Sand, Modern Federal Jury Instructions,
Inst. 35-49, 35-72, and 39A-49; see also 18 U.S.C. § 1028(d)(7)(A), (C), (D) (defining “means
of identification”).
                                                20
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 23 of 49



                                       REQUEST NO. 14

                    Counts Two through Nine: Aggravated Identity Theft

                              (During and in Relation to Fraud)

       The second element the Government must prove beyond a reasonable doubt is that the

defendant transferred, possessed, or used a means of identification of another person during and

in relation to the wire fraud offense described in Count One of the Indictment.

        “During and in relation to” means that the defendant’s transfer, use, or possession of a

means of identification of another person had a role in or facilitated, or had the potential of

facilitating, the commission of the underlying wire fraud offense charged in Count One. 11




11
  Adapted from the charge of the Honorable Kenneth M. Karas in United States v. FNU LNU,
a/k/a “Oscar Mario Garcia,” 10 Cr. 756 (KMK); the charge of the Honorable Robert P.
Patterson in United States v. Fleurissaint, 03 Cr. 906 (RPP); see also Smith v. United States, 508
U.S. 223, 239 (1993) (defining “during and in relation to” with regard to 18 U.S.C. § 924(c)).
                                                21
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 24 of 49



                                        REQUEST NO. 15.

                     Counts Two through Nine: Aggravated Identity Theft

                          (Knowingly and Without Lawful Authority)

       Third, and finally, the Government must also prove beyond a reasonable doubt that the

defendant acted knowingly and without lawful authority in transferring, possessing, or using the

means of identification of another person.

       As I have already said with respect to Count One, to act “knowingly” means to act

voluntarily and deliberately, rather than mistakenly or inadvertently.

       With regard to the defendant’s knowledge, I instruct you that, in order for the Government

to satisfy its burden of proof as to this element on each of the aggravated identity theft counts, the

Government must prove beyond a reasonable doubt that the defendant knew that the means of

identification transferred, possessed, or used belonged to an actual person.

       To act “without lawful authority” means to act without authorization from someone who

has authority to give such authorization. 12




12
  Adapted from the charge of the Honorable Kenneth M. Karas in United States v. FNU LNU,
a/k/a “Oscar Mario Garcia,” 10 Cr. 756 (KMK); the Honorable Shira A. Scheindlin in United
States v. William Nkrumah, 07 Cr. 137 (SAS); and Sand, Modern Federal Jury Instructions,
Instr. 39A-49; see also Flores-Figueroa v. United States, 129 S. Ct. 1886 (2009).
                                               22
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 25 of 49




                                        REQUEST NO. 16.

                                       Conscious Avoidance

                                           [If Applicable]

       As I explained, all of the counts charged require the Government to prove that the

defendant acted knowingly. In determining whether the defendant acted knowingly with respect

to these charges, you may consider whether the defendant deliberately closed her eyes to what

otherwise would have been obvious. That is what the phrase “conscious avoidance” refers to.

       As I told you before, acts done knowingly must be a product of a person’s conscious

intention. They cannot be the result of carelessness, negligence, or foolishness. But a person may

not intentionally remain ignorant of a fact that is material and important to her conduct in order

to escape the consequences of criminal law. We refer to this notion of intentionally blinding

yourself to what is staring you in the face as conscious avoidance.

       An argument by the Government of conscious avoidance is not a substitute for proof of

knowledge; it is simply another factor that you, the jury, may consider in deciding what the

defendant knew. Thus, if you find beyond a reasonable doubt that the defendant was aware that

there was a high probability that a fact was so, but that the defendant deliberately avoided

confirming this fact, such as by purposely closing her eyes to it or intentionally failing to

investigate it, then you may treat this deliberate avoidance of positive knowledge as the

equivalent of knowledge.

       A person cannot look at all sorts of things that make it obvious to any reasonable person

what is going on and then claim in court that because he or she deliberately avoided learning

explicitly what was obvious anyway, that person did not actually know the incriminating fact.

                                                 23
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 26 of 49



       In sum, if you find that the defendant believed there was a high probability that a fact was

so and that the defendant deliberately and consciously avoided learning the truth of that fact, you

may find that the defendant acted knowingly with respect to that fact. However, if you find that

the defendant actually believed the fact was not so, then you may not find that she acted

knowingly with respect to that fact. You must judge from all the circumstances and all the proof

whether the Government did or did not satisfy its burden of proof beyond a reasonable doubt. 13




13
  Adapted from the charge in United States v. Datta, S1 11 Cr. 102 (LAK). See also United
States v. Kozeny, 667 F.3d 122, 132 (2d Cir. 2011) (the “jury may be instructed on conscious
avoidance only where ‘(1) the defendant asserts the lack of some specific aspect of knowledge
required for conviction, and (2) the appropriate factual predicate for the charge exists, i.e. , the
evidence is such that a rational juror may reach the conclusion beyond a reasonable doubt that
the defendant was aware of a high probability of the fact in dispute and consciously avoided
confirming that fact.’”) (quoting United States v. Ferrarini, 219 F.3d 145, 154 (2d Cir. 2000));
United States v. Reyes, 302 F.3d 48, 54 (2d Cir. 2002) (in addition to actual knowledge, “a
defendant can also be said to know a fact if he ‘is aware of a high probability of its existence,
unless he actually believes that it does not exist.’”) (quoting Leary v. United States, 395 U.S. 6,
46 n.93 (1969)); United States v. Ferrarini, 219 F.3d 145, 154 (2d Cir. 2000) (“A conscious
avoidance instruction permits a jury to find that a defendant had culpable knowledge of a fact
when the evidence shows that the defendant intentionally avoided confirming the fact.”).
                                                  24
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 27 of 49



                                        REQUEST NO. 17.

                                               Venue

       In addition to all of the elements I have described, with respect to each Count, you must

consider the issue of venue, namely, whether any act in furtherance of the unlawful activity

alleged in the Count you are considering occurred within the Southern District of New York.

The Southern District of New York includes Manhattan, the Bronx, and Westchester, Rockland,

Putnam, Dutchess, Orange, and Sullivan counties.

       I should note that the Government need not prove venue beyond a reasonable doubt, but

only by a preponderance of the evidence. Thus, the Government has satisfied its burden on this

issue if you conclude that it is more likely than not that venue exists in the Southern District of

New York. But I remind you that the Government must prove all other elements of the offenses

beyond a reasonable doubt.

       If you find that the Government has failed to prove the venue requirement with respect to

a given count, then you must acquit the defendant of that count. 14




14
  Adapted from the charge of the Hon. Colleen McMahon in United States v. Omar Gonzalez,
10 Cr. 588 (S.D.N.Y. 2010); Sand, Modern Federal Jury Instructions, Instr. 3-11.
                                             25
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 28 of 49



                                        REQUEST NO. 18.

                                  Variance in Dates and Amounts

       You will note that the Indictment refers to various dates and amounts. It does not matter

if the Indictment charges that a specific act occurred on or about a certain date or that a certain

dollar amount was involved and the evidence indicates that, in fact, the act occurred on a

different date or that a different dollar amount was involved. The law requires only a substantial

similarity between the dates and amounts alleged in the Indictment and the dates and amounts

established by the evidence. 15




15
   Adapted from the charge of the Honorable Edward Weinfeld in United States v. Della Rocca,
72 Cr. 217 (S.D.N.Y. 1972), from the charge of the Honorable Charles Metzner in United States
v. Koss, aff’d, 506 F.2d 1103 (2d Cir. 1974), and from the charge of the Honorable Kenneth M.
Karas in United States v. Constance Post and Wayne Charles, 08 Cr. 243 (KMK).

                                                 26
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 29 of 49



                                      REQUEST NO. 19.

                      Particular Investigative Techniques Not Required

                                         [If Applicable]

       You may have heard reference to the fact that certain investigative techniques were not

used by the Government. There is no legal requirement that the Government prove its case

through any particular means. While you are to carefully consider the evidence adduced by the

Government, you are not to speculate as to why it used the techniques it did, or why it did not

use other techniques. The Government is not on trial, and law enforcement techniques are not

your concern. Your concern is to determine whether, on the evidence or lack of evidence, the

defendant’s guilt has been proven beyond a reasonable doubt. 16




16
   Adapted from the charges of the Hon. William H. Pauley III in United States v. Meregildo, et
al., 11 Cr. 576 (S.D.N.Y. Nov. 28, 2012); and the Hon. Pierre N. Leval in United States v.
Mucciante, 91 Cr. 403 (S.D.N.Y. 1992).
                                               27
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 30 of 49



                                       REQUEST NO. 20.

                     Charts and Summaries – Not Admitted As Evidence

                                         [If Applicable]

       There have been a number of summary charts and exhibits that were shown to you but

not admitted into evidence. At the time they were shown to you, I have noted this fact to you. For

these charts and exhibits that were not admitted into evidence, they serve merely as summaries

and analyses of testimony and documents in the case and are here to act as visual aids for you. It

is the underlying evidence and the weight which you attribute to it that gives value and

significance to these charts. To the extent that the charts conform to what you determine the

underlying facts to be, you should accept them. To the extent that the charts differ from what you

determine the underlying evidence to be, you may reject them. 17




17
  Adapted from the charge of the Hon. Richard J. Sullivan in United States v. Peirce, 06 Cr.
1032 (S.D.N.Y. 2008), and Sand, et al., Modern Federal Jury Instructions, Instr. 5-13.
                                              28
            Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 31 of 49



                                         REQUEST NO. 21.

                          Charts and Summaries – Admitted As Evidence

                                            [If Applicable]

          Now, some of the exhibits that were admitted into evidence were in the form of charts

and summaries. For these charts and summaries that were admitted into evidence, you should

consider them as you would any other evidence. 18




18
     Sand, et al., Modern Federal Jury Instructions, Instr. 5-12. See also Fed. R. Evid. 1006.
                                                  29
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 32 of 49



                                       REQUEST NO. 22.

                           Testimony of Law Enforcement Officers

       You have heard testimony of law enforcement officers. The fact that a witness may be

employed by the Government as a law enforcement official does not mean that his or her

testimony is necessarily deserving of more or less consideration or greater or lesser weight than

that of an ordinary witness.

       It is your decision, after reviewing all the evidence, whether to accept the testimony of

the law enforcement witnesses and to give to that testimony the weight you find it deserves. 19




19
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 7-16; the Honorable Robert P.
Patterson, Jury Charge, United States v. Vadim Chervin, 10 Cr. 918 (RPP); and the Honorable
Michael B. Mukasey, Jury Charge, United States v. Martinez, 00 Cr. 304 (MBM)

                                                30
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 33 of 49



                                        REQUEST NO. 23.

                                            Stipulations

       You have heard evidence in the form of stipulations of testimony. A stipulation of

testimony is an agreement among the parties that, if called as a witness, the person would have

given certain testimony. You must accept as true the fact that the witness would have given that

testimony. It is for you, however, to determine the effect to be given that testimony.

       You have also heard evidence in the form of stipulations of fact. A stipulation of fact is

an agreement among the parties that a certain fact is true. You must regard such agreed facts as

true. It is for you, however, to determine the weight to be given to any stipulated fact. 20




20
  Adapted from Hon. Stephen C. Robinson, Jury Charge, United States v. Leight, 04 Cr. 1372
(S.D.N.Y. 2006); see also Sand, Modern Federal Jury Instructions, Instr. 5-6.
                                            31
          Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 34 of 49




                                       REQUEST NO. 24.

                                    Preparation of Witnesses


        You heard evidence during the trial that witnesses had discussed the facts of the case and

their testimony with the lawyers before the witnesses appeared in court.

        Although you may consider that fact when you are evaluating a witness’s credibility, I

should tell you that there is nothing either unusual or improper about a witness meeting with

lawyers before testifying so that the witness can be aware of the subjects he or she will be

questioned about, focus on those subjects, and have the opportunity to review relevant exhibits

before being questioned about them. Such consultation helps conserve your time and the Court’s

time. In fact, it would be unusual for a lawyer to call a witness without such consultation.

        Again, the weight you give to the fact or the nature of the witness’s preparation for his or

her testimony and what inferences you draw from such preparation are matters completely within

your discretion. 21




21
  Adapted from the charge of Hon. Michael B. Mukasey in United States v. Abdul Latif Abdul
Salam, 98 Cr. 208 (S.D.N.Y. 1999).
                                            32
           Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 35 of 49



                                          REQUEST NO. 25.

                                         Persons Not On Trial

         You may not draw any inference, favorable or unfavorable, from the fact that any person

in addition to the defendant is not on trial here. You also may not speculate as to the reasons

why other persons are not on trial. Those matters are wholly outside your concern and have no

bearing on your function as jurors. 22




22
     Adapted from Hon. Henry Werker, United States v. Barnes, 77 Cr. 190 (S.D.N.Y. 1977).
                                              33
           Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 36 of 49



                                       REQUEST NO. 26.

                          Limiting Instruction—Similar Act Evidence

                                          [If Applicable]

       The Government has offered evidence tending to show that on at least one or more

occasions, the defendant engaged in conduct similar to the charges in the Indictment. In that

connection, let me remind you that the defendant is not on trial for committing acts not alleged in

the Indictment. You may not consider this evidence as a substitute for proof that the defendant

committed any of the crimes charged in the Indictment. Nor may you consider this evidence as

proof that the defendant has a criminal personality or bad character. This evidence about the

defendant was admitted for the limited purposes I will describe and you may consider it only for

those limited purposes.

       .

       First, if you find that the defendant did engage in that other conduct and if you find that

the other conduct has sufficiently similar characteristics to that charged in the Indictment, then

you may, but you need not, infer that the defendant was the person who committed the acts

charged in this Indictment or that the acts charged in this Indictment and the other conduct were

part of a common plan or scheme committed by the defendant.

       Second, if you determine that the defendant committed any of the acts charged in the

Indictment, then you may, but you need not, draw an inference that the uncharged acts are

evidence of the background to or development of the charged crimes.

       Finally, you may also, but you need not, draw an inference based on those uncharged acts

that the defendant acted knowingly and intentionally with respect to the crimes charged in the

Indictment, and not because of some mistake, accident, or other innocent reason.

                                                 34
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 37 of 49



       The evidence of the defendant’s uncharged acts may not be considered by you for any

purpose other than what I have just explained to you. Specifically, you may not consider it as

evidence that the defendant is of bad character or has a propensity to commit crime. 23




23
  Adapted from the charges of the Honorable William H. Pauley III in United States v.
Meregildo, et al., 11 Cr. 576 (WHP) (S.D.N.Y. Nov. 28, 2012) and the Honorable John F.
Keenan in United States v. Carrero, 91 Cr. 365 (JFK) (S.D.N.Y. 1991); and Sand et al., Modern
Federal Jury Instructions, Instr. 5-25, 5-26. See also United States v. Pitre, 960 F.2d 1112, 1119
(2d Cir. 1992) (“[U]pon request, the district court must give an appropriate limiting instruction to
the jury” when admitting similar act evidence pursuant to Rule 404(b)).
                                                 35
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 38 of 49



                                       REQUEST NO. 27.

                            Uncalled Witnesses—Equally Available

       There are several people whose names you have heard during the course of the trial but

who did not appear here to testify. I instruct you that each party had an equal opportunity, or

lack of opportunity, to call any of those witnesses. Therefore, you should not draw any

inferences or reach any conclusions as to what they would have testified to had they been called.

Their absence should not affect your judgment in any way.

       You should, however, remember my instruction that the law does not impose on a

defendant in a criminal case the burden or duty of calling any witness or producing any

evidence. 24




24
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 6-7; see United States v. Super,
492 F.2d 319, 323 (2d Cir. 1974) (proper to instruct jury that no inference should be drawn from
the absence of a witness who was equally unavailable to both sides); accord United States v.
Brown, 511 F.2d 920, 925 (2d Cir. 1975).
                                               36
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 39 of 49



                                       REQUEST NO. 28.

                               Evidence Obtained from Searches

       You heard testimony in this case about the evidence seized in connection with searches

conducted by law enforcement officers. Evidence obtained from this search was properly

admitted in this case and may be properly considered by you. Whether you approve or

disapprove of how the evidence was obtained should not enter into your deliberations, because I

instruct you that the Government’s use of the evidence is entirely lawful. You must, therefore,

give this evidence full consideration along with all the other evidence in the case in determining

whether the Government has proven the defendant’s guilt beyond a reasonable doubt. 25




25
  Adapted from the charge of Hon. William H. Pauley III in United States v. Meregildo, 11 Cr.
576 (S.D.N.Y. Nov. 28, 2012).
                                            37
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 40 of 49



                                       REQUEST NO. 29.

                                Redaction of Evidentiary Items

                                          [If Applicable]

       We have, among the exhibits received in evidence, some documents that are redacted.

“Redacted” means that part of the document or tape was taken out. You are to concern yourself

only with the part of the item that has been admitted into evidence. You should not consider any

possible reason why the other part of it has been deleted.




                                                38
          Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 41 of 49



                                        REQUEST NO. 30.

           Consciousness of Guilt From Evidence of False Exculpatory Statements

                                           [If Applicable]

        You have heard testimony that the defendant made certain statements in which she

claimed that her conduct was consistent with innocence and not with guilt. The Government

claims that these statements in which the defendant exonerated or exculpated herself was false.

        False exculpatory statements can be considered circumstantial evidence of a defendant’s

consciousness of guilt and may have independent probative value. If you find that the defendant

made a false statement in order to divert suspicion from herself, you may, but are not required to,

draw the conclusion that the defendant believed that she was guilty. You may not, however,

draw the conclusion on the basis of this alone that the defendant is, in fact, guilty of the crimes

with which she is charged.

        Whether or not evidence as to a defendant’s statements shows that she believed that she

was guilty, and the significance, if any, to be attached to any such evidence, are matters for you,

the jury, to decide. 26




26
  Adapted from Sand, Modern Federal Jury Instructions, Instr. 6-11; see United States v.
Gaviria, 740 F.2d 174, 184 (2d Cir. 1984) (“[F]alse exculpatory statements made to law
enforcement officials are circumstantial evidence of a consciousness of guilt and have
independent probative force”) (quoting United States v. Johnson, 513 F.2d 819, 824 (2d Cir.
1975)).

                                                 39
           Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 42 of 49



                                        REQUEST NO. 31.

                                      Defendant’s Testimony

                              [Requested only if the defendant testifies]

          The defendant in a criminal case never has any duty to testify or come forward with any

evidence. This is because, as I have told you, the burden of proof beyond a reasonable doubt

remains on the Government at all times, and the defendant is presumed innocent. In this case,

the defendant did testify and she was subject to cross-examination like any other witness. You

should examine and evaluate the testimony just as you would the testimony of any witness with

an interest in the outcome of the case. 27




27
     See United States v. Gaines, 457 F.3d 238, 249 & n.9 (2d Cir. 2006).

                                                  40
           Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 43 of 49



                                         REQUEST NO. 32.

                                  Defendant’s Right Not to Testify

                                     [If requested by the defense]

          The defendant did not testify in this case. Under our Constitution, a defendant has no

obligation to testify or to present any evidence, because it is the Government’s burden to prove

the defendant guilty beyond a reasonable doubt. That burden remains with the Government

throughout the entire trial and never shifts to the defendant. A defendant is never required to

prove that she is innocent.

          You may not attach any significance to the fact that the defendant did not testify. No

adverse inference against her may be drawn by you because she did not take the witness stand.

You may not consider this against the defendant in any way in your deliberations in the jury

room. 28




28
     Sand, Modern Federal Jury Instructions, Instr. 5-21.
                                                 41
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 44 of 49



                                       REQUEST NO. 33.

                                       Character Witnesses

                                          [If Applicable]

       You have heard testimony that the defendant has a reputation for [insert character trait

testified to, e.g., honesty and truthfulness] in the community where the defendant lived and

worked during the relevant period. That testimony bears on the defendant’s character. Character

testimony should be considered together with all of the other evidence in the case in determining

the guilt or innocence of a defendant. If on all the evidence, including the character evidence,

you are satisfied beyond a reasonable doubt that a defendant is guilty, a showing that she

previously enjoyed a reputation of good character does not justify or excuse the offense and you

should not acquit the defendant merely because you believe she is a person of good repute.

       The testimony of a character witness is not to be taken by you as the opinion by the

witness as to the guilt or innocence of a defendant. The guilt or non-guilt of a defendant is for

you alone to determine, and should be based on all the evidence you have heard in the case. 29




29
  Adapted from Sand et al., Modern Federal Jury Instructions, Instr. 5-15, and the charge in
United States v. Pujana-Mena, 949 F.2d 24, 27-31 (2d Cir. 1991) (specifically approving
charge). A defendant is not entitled to a charge that character evidence “standing alone” is
enough for acquittal. United States v. Pujana-Mena, 949 F.2d at 27-31 (strongly criticizing such
charges as “potentially misleading and confusing”). The Second Circuit notes that “[I]t might be
helpful in some cases to instruct the jury as to the purpose or purposes for which [character
evidence] is admitted. Character evidence is admissible principally to show that, because of his
or her good reputation, the defendant is less likely to have committed the charged crime. In
cases where the defendant testifies, character evidence may also be used by the jury to help it
determine whether the defendant was truthful on the stand.” Id. at 30 (citations omitted).
                                                  42
             Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 45 of 49



                                      REQUEST NO. 34.

                                  Statements of the Defendant

                                         [If Applicable]

        There has been evidence that the defendant made statements to law enforcement

authorities.

        Evidence of these statements was properly admitted in this case, and may be properly

considered by you. You are to give the statements such weight as you feel they deserve in light

of all the evidence.

        Whether you approve or disapprove of the use of these statements may not enter your

deliberations. I instruct you that the statements were both made and obtained in a lawful manner,

and that no one’s rights were violated and that the Government’s use of this evidence is entirely

lawful. 30




30
  Adapted from Sand, Modern Federal Jury Instructions, 5-19 and 5-20, and from the charge of
the Hon. Michael B. Mukasey in United States v. Abdul Salam, 98 Cr. 208 (MBM) (S.D.N.Y.
1999) (in context of government’s use of tape recordings).


                                                43
Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 46 of 49




                              44
           Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 47 of 49



                                        REQUEST NO. 35.

                                    Sympathy: Oath as Juror

       Under your oath as jurors you are not to be swayed by sympathy. You are to be guided

solely by the evidence in this case, and the crucial question that you must ask yourselves as you

sift through the evidence is: Has the Government proved the guilt of the defendant beyond a

reasonable doubt?

       It is for you and you alone to decide whether the Government has proved that the

defendant is guilty of the crimes charged, solely on the basis of the evidence and subject to the

law as I have instructed you. It must be clear to you that once you let fear or prejudice, or bias or

sympathy interfere with your thinking, there is a risk that you will not arrive at a true and just

verdict.

       If you have a reasonable doubt as to the defendant’s guilt with respect to a particular

count, you should not hesitate to render a verdict of acquittal on that count for the defendant.

But, on the other hand, if you should find that the Government has met its burden of proving the

defendant’s guilt beyond a reasonable doubt, with respect to a particular count, you should not

hesitate because of sympathy or any other reason to render a verdict of guilty on that charge.




                                                 45
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 48 of 49



                                        REQUEST NO. 36.

                                            Conclusion

       Your function now is to weigh the evidence in this case and to determine the guilt or

innocence of the defendant with respect to each count of the Indictment.

       You must base your verdict solely on the evidence and these instructions as to the law,

and you are obliged under your oath as jurors to follow the law as I have instructed you, whether

you agree or disagree with the particular law in question.

       The verdict must represent the considered judgment of each juror. In order to return a

verdict, it is necessary that each juror agree to it. Your verdict must be unanimous.

       Let me also remind you that you took an oath to decide this case impartially, fairly,

without prejudice or sympathy, and without fear, solely based on the evidence in the case and the

applicable law. Under your oath as jurors, you are not to be swayed by sympathy. You are to be

guided solely by the evidence presented during the trial and the law as I have given it to you,

without regard to the consequences of your decision.

       You have been chosen to try issues of fact and reach a verdict on the basis of the

evidence or lack of evidence. If you let sympathy interfere with clear thinking, there is a risk

you will not come to a just result. Both sides are entitled to a fair trial. You are to make a fair

and impartial decision so that you come to a just verdict.




                                                 46
         Case 1:18-cr-00388-ER Document 36 Filed 01/28/19 Page 49 of 49



       In submitting these requests to charge, the Government reserves the right to submit

additional or modified requests at or near the close of evidence.



Dated: New York, New York
       January 25, 2019
                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                      By:            /S/
                                              Sarah Lai
                                              Vladislav Vainberg
                                              Assistant United States Attorneys




                                                47
